            Case 1:20-cv-08690-LLS Document 7 Filed 02/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TYRONE MASSEY,

                                Plaintiff,
                                                                 20-CV-8690 (LLS)
                    -against-
                                                                CIVIL JUDGMENT
JEAN GRANDOIT; CITY OF NEW YORK,

                                Defendants.

         Pursuant to the order issued February 9, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that Plaintiff’s federal claims are

dismissed under 28 U.S.C. § 1915(e)(2)(B)(ii) and the Court declines under 28 U.S.C. § 1367(c)

to exercise supplemental jurisdiction over related state law claims.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     February 9, 2021
           New York, New York

                                                                Louis L. Stanton
                                                                   U.S.D.J.
